

117 HR 4172 : To name the Department of Veterans Affairs community-based outpatient clinic in Aurora, Colorado, as the “Lieutenant Colonel John W. Mosley VA Clinic”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 4172IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Received; read twice and referred to the Committee on Veterans' AffairsAN ACTTo name the Department of Veterans Affairs community-based outpatient clinic in Aurora, Colorado, as the Lieutenant Colonel John W. Mosley VA Clinic.1.Name of Department of Veterans Affairs community-based outpatient clinic, Aurora, Colorado(a)FindingsCongress makes the following findings:(1)John Mosley was born on June 21, 1921, in Denver, Colorado.(2)In 1945, John Mosley married Edna Mosley.(3)During World War II, he joined the famed Tuskegee Airmen and trained as a bomber pilot, serving as one of the first African Americans in that role. He earned the flight qualification of Command Pilot during his service in the United States Air Force. The brave service of the Tuskegee Airmen helped pave the way for integration of the armed services. Edna Mosley worked in the defense industry during the war. (4)Upon their return to Colorado, Edna Mosley joined John as a tireless community activist and organizer. Among her many achievements, Edna was elected to three terms as Aurora’s first African-American City Council Woman. While on the Council, Mrs. Mosley also served on the Board of Directors of the Fitzsimons Redevelopment Authority, the entity which provided the vision for the development of the University of Colorado Health Sciences Center. (5)After a brief break from military service, John Mosley served during the Korean and Vietnam wars. He was an operations officer in Thailand during the Vietnam War.(6)John Mosley retired in 1970 as a lieutenant colonel.(7)In 2007, Lieutenant Colonel Mosley and the original Tuskegee Airmen received the Congressional Gold Medal from President George W. Bush.(8)John and Edna Mosley continued to serve their community long after their retirements, advocating for racial equality, women’s rights, veterans’ affairs, housing, and education.(b)DesignationThe Department of Veterans Affairs community-based outpatient clinic to be located in Aurora, Colorado, shall after the date of the enactment of this Act be known and designated as the Lieutenant Colonel John W. Mosley Clinic.(c)ReferencesAny reference to such clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Lieutenant Colonel John W. Mosley Clinic.Passed the House of Representatives September 20, 2021.Cheryl L. Johnson,Clerk.